Hackney, C. J.
In the above entitled cases, the appellee sued the several appellants to enforce liens against the lots of said several appellants for the improvement of a part of Washington street, in the town of Hartford City, upon which improvement said several lots abutted. All of the questions involved in any one of said cases, were presented and determined adversely to the appellants by this court, in the case of Dowell v. Talbot Paving Co., 138 Ind. 675. Upon the authority of that case the judgments, severally, in the above entitled eases are in all things affirmed.
Dailey, J., did not participate in the consideration of these cases.